Exhibit 10.1

LETTER OF INTENT

Parties:

Destiny Minerals Inc., a Nevada corporation ("Destiny"), and Galaxy Software
(Guangzhou) Limited, a People's Republic of China corporation ("Galaxy"), wish
to enter into this letter of intent (the "LOI") which will provide for the basic
structure of a share exchange and reverse merger between the parties (the "Share
Exchange").


It is the intention of the parties to enter into a long form agreement governing
the Share Exchange by September 30, 2009.

   

Structure:

The parties shall complete the Share Exchange in accordance with the terms of
this LOI as applicable to the respective companies.

Galaxy shall complete a foreign ownership structure pursuant to which beneficial
ownership of Galaxy shall be held by a company incorporated in the British
Virgin Islands (the "BVI Company"). Destiny will then complete the Share
Exchange with the BVI Company and acquire beneficial ownership of 100% of
Galaxy.

   

Consideration:

Pursuant to the Share Exchange, all outstanding common shares of the BVI Company
shall be exchanged for common shares of Destiny so that at the closing of the
Share Exchange (the "Share Exchange Closing") the shareholders of the BVI
Company shall hold 54,500,000 post-split common shares of Destiny.

All related party debts owed by Destiny shall be cancelled prior to the Share
Exchange Closing.






Conditions
Precedent:

Prior to the Share Exchange Closing:

 * Destiny shall change its name to Amico Games Corp. or another name acceptable
   to both parties.
 * Destiny shall complete a forward split of its authorized, issued and
   outstanding common stock on a 6 for 1 basis.
 * The BVI Company shall obtain approval for the Share Exchange from each of its
   shareholders and its board of directors.
 * Destiny shall obtain all required approvals for the Share Exchange from its
   shareholders and board of directors.
 * Destiny shall have no liabilities.
 * Galaxy shall have provided Destiny with audited financial statements for such
   periods as required by the Securities and Exchange Commission.
 * Both parties will have conducted due diligence on each other and the results
   of such due diligence will be satisfactory to both parties.

Details of Closing:

Upon the Share Exchange Closing:

 * Shareholders of the BVI Company shall be issued 54,500,000 shares of the
   common stock of Destiny in exchange for all of the issued and outstanding
   common shares of the BVI Company's stock.
 * Emad Petro shall resign as a director of Destiny and persons nominated by the
   Galaxy shall be appointed in his place;

 

#44644-1

--------------------------------------------------------------------------------


 * Emad Petro shall resign from all officer positions with Destiny and Galaxy
   shall appoint individuals to fill all officer vacancies.
 * Emad Petro, Destiny's director and officer, shall cancel 29,800,000
   post-split common shares of Destiny held by him.
 * The BVI Company shall become a fully owned subsidiary of Destiny.
 * Destiny will file an amendment to its articles of incorporation to reduce the
   number of authorized common shares to 100,000,000.

Termination Events:

The Share Exchange agreement entered into on the basis of this LOI will have
provisions for termination, and the rescission of any actions undertaken in
order to fulfill the obligations of this LOI or a subsequent agreement, upon the
occurrence of any one of the following events:

 * By mutual consent and such consent will not be unreasonably withheld; or
 * By either party if either party is not satisfied with the results of due
   diligence undertaken in good faith.

Independent
Legal Advice:

Each party acknowledges that it has had the opportunity to obtain its own
independent legal and tax advice with respect to the terms of this LOI prior to
execution of this LOI and further acknowledges that it fully understands this
LOI. Destiny acknowledges that counsel for Galaxy does not represent the
interests of Destiny or its shareholders.

   

Representations
and Warranties
Of Destiny:

Destiny represents and warrants to Galaxy that:

 1. Destiny is a corporation duly organized, validly existing and in good
    standing under the laws of the State of Nevada and has the requisite
    corporate power and authority to own, lease and to carry on its business as
    now being conducted. Destiny is duly qualified to do business and is in good
    standing as a foreign corporation in each of the jurisdictions in which
    Destiny owns property, leases property, does business, or is otherwise
    required to do so, where the failure to be so qualified would have a
    material adverse effect on the business of Destiny taken as a whole.

    

 2. To the best knowledge of Destiny, there is no basis for and there is no
    action, suit, judgment, claim, demand or proceeding outstanding or pending,
    or threatened against or affecting Destiny or which involves any of the
    business, or the properties or assets of Destiny that, if adversely resolved
    or determined, would have a material adverse effect on the business,
    operations, assets, properties, prospects, or conditions of Destiny taken as
    a whole (a "Destiny Material Adverse Effect"). There is no reasonable basis
    for any claim or action that, based upon the likelihood of its being
    asserted and its success if asserted, would have such a Destiny Material
    Adverse Effect.

    

 3. Destiny has all requisite corporate power and authority to execute and
    deliver this LOI and any other document contemplated by this LOI
    (collectively, the "Destiny Documents") to be signed by Destiny and to
    perform its obligations hereunder and to consummate the transactions
    contemplated hereby. The execution and delivery of each of the Destiny
    Documents by Destiny and the consummation by Destiny of the transactions
    contemplated hereby have been duly authorized by its board of directors and
    no other corporate or shareholder proceedings on the part of




#44644-1

--------------------------------------------------------------------------------


Destiny is necessary to authorize such documents or to consummate the
transactions contemplated hereby. This LOI has been, and the other Destiny
Documents when executed and delivered by Destiny as contemplated by this LOI
will be, duly executed and delivered by Destiny and this LOI is, and the other
Destiny Documents when executed and delivered by Destiny, as contemplated hereby
will be, valid and binding obligations of Destiny enforceable in accordance with
their respective terms, except:

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally; as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies; and as limited by
public policy.
The Destiny common shares to be issued upon the Share Exchange Closing will,
upon issuance, have been duly and validly authorized and, when so issued in
accordance with the terms of this LOI, will be duly and validly issued, fully
paid and non-assessable.



No representation or warranty by Destiny in this LOI nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Galaxy pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.



Destiny currently has no more than 8,000,000 shares of common stock outstanding
and no outstanding derivative securities and no issued or outstanding preferred
shares. Destiny shall have no more than 48,000,000 post split shares of common
stock issued and outstanding immediately prior to the Share Exchange Closing.



Compliance

 a. To the best knowledge of Destiny, Destiny is in compliance with, is not in
    default or violation in any material respect under, and has not been charged
    with or received any notice at any time of any material violation of any
    statute, law, ordinance, regulation, rule, decree or other applicable
    regulation to the business or operations of Destiny;

    

 b. To the best knowledge of Destiny, Destiny is not subject to any judgment,
    order or decree entered in any lawsuit or proceeding applicable to its
    business and operations that would constitute a Destiny Material Adverse
    Effect;

    

 c. Destiny has duly filed all reports and returns required to be filed by it
    with governmental authorities and has obtained all governmental permits and
    other governmental consents, except as may be required after the execution
    of this LOI. All of such permits and consents are in full force and effect,
    and no proceedings for the suspension or cancellation of any of them, and no
    investigation relating to any of them, is pending or to the best knowledge
    of Destiny, threatened, and none of them will be adversely affected by the
    consummation of the Share Exchange; and

    

 d. Destiny has operated in material compliance with all laws, rules, statutes,
    ordinances, orders and regulations applicable to its business. Destiny has
    not received any notice of any violation thereof, nor is Destiny aware of
    any valid basis therefore.


#44644-1

--------------------------------------------------------------------------------


Representations and Warranties of Galaxy:

Galaxy represents and warrants to Destiny that:

    Galaxy is a corporation duly organized, validly existing and in good
    standing under the laws of the People's Republic of China and has the
    requisite corporate power and authority to own, lease and to carry on its
    business as now being conducted. Galaxy is duly qualified to do business and
    is in good standing as a foreign corporation in each of the jurisdictions in
    which Galaxy owns property, leases property, does business, or is otherwise
    required to do so, where the failure to be so qualified would have a
    material adverse effect on the business of Galaxy taken as a whole.

 1. To the best knowledge of Galaxy, there is no basis for and there is no
    action, suit, judgment, claim, demand or proceeding outstanding or pending,
    or threatened against or affecting Galaxy or which involves any of the
    business, or the properties or assets of Galaxy that, if adversely resolved
    or determined, would have a material adverse effect on the business,
    operations, assets, properties, prospects, or conditions of Galaxy taken as
    a whole (an "Galaxy Material Adverse Effect"). There is no reasonable basis
    for any claim or action that, based upon the likelihood of its being
    asserted and its success if asserted, would have such a Galaxy Material
    Adverse Effect.

    

 2. Galaxy has all requisite corporate power and authority to execute and
    deliver this LOI and any other document contemplated by this LOI
    (collectively, the "Galaxy Documents") to be signed by Galaxy and to perform
    its obligations hereunder and to consummate the transactions contemplated
    hereby. The execution and delivery of each of the Galaxy Documents by Galaxy
    and the consummation by Galaxy of the transactions contemplated hereby have
    been duly authorized by its board of directors and no other corporate or
    shareholder proceedings on the part of Galaxy is necessary to authorize such
    documents or to consummate the transactions contemplated hereby. This LOI
    has been, and the other Galaxy Documents when executed and delivered by
    Galaxy as contemplated by this LOI will be, duly executed and delivered by
    Galaxy and this LOI is, and the other Galaxy Documents when executed and
    delivered by Galaxy, as contemplated hereby will be, valid and binding
    obligations of Galaxy enforceable in accordance with their respective terms,
    except:

 a. as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
    and other laws of general application affecting enforcement of creditors'
    rights generally;
 b. as limited by laws relating to the availability of specific performance,
    injunctive relief, or other equitable remedies; and
 c. as limited by public policy.


#44644-1

--------------------------------------------------------------------------------


No representation or warranty by Galaxy in this LOI nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Destiny pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.





Neither the execution, delivery and performance of this LOI, nor the
consummation of the Share Exchange, will conflict with, result in a violation
of, cause a default under (with or without notice, lapse of time or both) or
give rise to a right of termination, amendment, cancellation or acceleration of
any obligation contained in or the loss of any material benefit under, or result
in the creation of any lien, security interest, charge or encumbrance upon any
of the material properties or assets of Galaxy or any of its subsidiaries under
any term, condition or provision of any loan or credit agreement, note,
debenture, bond, mortgage, indenture, lease or other agreement, instrument,
permit, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Galaxy or any of its subsidiaries, or any of their
respective material property or assets.



Galaxy acknowledges that any Destiny securities issued in this Share Exchange
will have such hold periods as are required under applicable securities laws and
as a result may not be sold, transferred or otherwise disposed, except pursuant
to an effective registration statement under the Securities Act of 1933, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with all applicable securities laws.



Compliance



 a. To the best knowledge of Galaxy, Galaxy is in compliance with, is not in
    default or violation in any material respect under, and has not been charged
    with or received any notice at any time of any material violation of any
    statute, law, ordinance, regulation, rule, decree or other applicable
    regulation to the business or operations of Galaxy;

    

 b. To the best knowledge of Galaxy, Galaxy is not subject to any judgment,
    order or decree entered in any lawsuit or proceeding applicable to its
    business and operations that would constitute a Galaxy Material Adverse
    Effect;

    

 c. Galaxy has duly filed all reports and returns required to be filed by it
    with governmental authorities and has obtained all governmental permits and
    other governmental consents, except as may be required after the execution
    of this LOI. All of such permits and consents are in full force and effect,
    and no proceedings for the suspension or cancellation of any of them, and no
    investigation relating to any of them, is pending or to the best knowledge
    of Galaxy, threatened, and none of them will be adversely affected by the
    consummation of the Share Exchange; and

    

 d. Galaxy has operated in material compliance with all laws, rules, statutes,
    ordinances, orders and regulations applicable to its business. Galaxy has
    not received any notice of any violation thereof, nor is Galaxy aware of any
    valid basis therefore.


#44644-1

--------------------------------------------------------------------------------


Mutual Covenants:

 1. The representations and warranties of both parties set forth in this LOI
    will be true, correct and complete in all respects as of the Share Exchange
    Closing, as though made on and as of the Share Exchange Closing.

    

 2. All information regarding the business of Galaxy including, without
    limitation, financial information that Galaxy provides to Destiny during
    Destiny's due diligence investigation of Galaxy will be kept in strict
    confidence by Destiny and will not be used (except in connection with due
    diligence), dealt with, exploited or commercialized by Destiny or disclosed
    to any third party (other than Destiny's professional accounting and legal
    advisors) without the prior written consent of Galaxy. If the Share Exchange
    contemplated by this LOI does not proceed for any reason, then upon receipt
    of a written request from Galaxy, Destiny will immediately return to Galaxy
    (or as directed by Galaxy) any information received regarding Galaxy'
    business. Likewise, all information regarding the business of Destiny
    including, without limitation, financial information that Destiny provides
    to Galaxy during its due diligence investigation of Destiny will be kept in
    strict confidence by Galaxy and will not be used (except in connection with
    due diligence), dealt with, exploited or commercialized by Galaxy or
    disclosed to any third party (other than Galaxy' professional accounting and
    legal advisors) without Destiny's prior written consent. If the Share
    Exchange contemplated by this LOI does not proceed for any reason, then upon
    receipt of a written request from Destiny, Galaxy will immediately return to
    Destiny (or as directed by Destiny) any information received regarding
    Destiny's business.

    

 3. Between the date of this LOI and the Share Exchange Closing, each of the
    parties to this LOI will promptly notify the other parties in writing if it
    becomes aware of any fact or condition that causes or constitutes a material
    breach of any of its representations and warranties as of the date of this
    LOI, if it becomes aware of the occurrence after the date of this LOI of any
    fact or condition that would cause or constitute a material breach of any
    such representation or warranty had such representation or warranty been
    made as of the time of occurrence or discovery of such fact or condition.
    During the same period, each party will promptly notify the other parties of
    the occurrence of any material breach of any of its covenants in this LOI or
    of the occurrence of any event that may make the satisfaction of such
    conditions impossible or unlikely.

Jurisdiction

The parties agree to attorn to the non-exclusive jurisdiction of the Province of
Ontario regarding this LOI.

Accepted on: September 14, 2009


Destiny Minerals Inc.                                                          
                Galaxy Software (Guangzhou) Limited.

Per: /s/ EMAD PETRO                                                            
                  Per: /s/ PETER LIU
Emad Petro, CEO                                                                
                 Peter Liu, President

 

#44644-1

--------------------------------------------------------------------------------